Citation Nr: 0818641	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rotator cuff tear 
and degenerative joint disease, left shoulder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the right acromioclavicular joint.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for scoliosis of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1973, October 1975 to October 1981, and from April 1982 to 
May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part determined new and material 
evidence had not been submitted to reopen claims for service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbosacral spine, rotator cuff tear and 
degenerative joint disease of the left shoulder, degenerative 
joint disease of the right acromioclavicular joint, and 
scoliosis of the thoracic spine.  

On his August 2005 substantive appeal (VA Form 9), the 
veteran requested a hearing with a Veterans Law Judge.  In 
August 2006, the veteran was scheduled for a hearing; 
however, he failed to report to the hearing.  The Board, 
then, finds that all due process has been satisfied with 
respect to the veteran's right to a hearing.  


FINDING OF FACT

In March 2008, prior to the promulgation of a decision in the 
appeal, the veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to the issues of 
whether new and material evidence had been submitted to 
reopen claims for service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine, rotator cuff tear and degenerative joint disease of 
the left shoulder, degenerative joint disease of the right 
acromioclavicular joint, and scoliosis of the thoracic spine.  

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issues of whether new and material evidence 
had been submitted to reopen claims for service connection 
for degenerative joint disease and degenerative disc disease 
of the lumbosacral spine, rotator cuff tear and degenerative 
joint disease of the left shoulder, degenerative joint 
disease of the right acromioclavicular joint, and scoliosis 
of the thoracic spine have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2007).

The veteran filed a substantive appeal (VA Form 9) in August 
2005 with respect to multiple issues, including whether new 
and material evidence had been submitted to reopen claims for 
service connection for disabilities affecting his lumbar 
spine, left shoulder, right acromioclavicular joint, and 
thoracic spine.  In December 2007, on remand from the Board, 
the RO granted service connection for degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine, rotator cuff tear and degenerative joint disease of 
the left shoulder, and degenerative joint disease of the 
right acromioclavicular joint.  Therefore, the issue of 
whether new and material evidence had been submitted to 
reopen claims for service connection for those disabilities 
became moot.  Nonetheless, in March 2008, the veteran 
submitted a statement on VA Form 21-4138 indicating that he 
was satisfied with disability ratings assigned to his 
service-connected disabilities and wished to withdraw the 
appeal as to all pending issues on appeal.  

As entitlement to service connection for disabilities 
affecting the lumbar spine, left shoulder, and right 
acromioclavicular joint has been established and the veteran 
has withdrawn his appeal as to all issues on appeal, 
including the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
scoliosis of the thoracic spine, there remain no allegations 
of error of fact or law for appellate consideration on these 
issues.  Therefore, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
this appeal any further, and it is dismissed, without 
prejudice.


ORDER

The appeal as to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for degenerative joint disease and degenerative 
disc disease of the lumbosacral spine is dismissed.  

The appeal as to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for rotator cuff tear and degenerative joint 
disease, left shoulder, is dismissed.  

The appeal as to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for degenerative joint disease of the right 
acromioclavicular joint is dismissed.  

The appeal as to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for scoliosis of the thoracic spine is dismissed.  



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


